  Case 3:17-cv-00719-MHL Document 41 Filed 06/29/20 Page 1 of 4 PageID# 1044




                                      UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                            RICHMOND DIVISION

.. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. ..
                                                                        :
WHITE COAT WASTE PROJECT,                                               :
                                                                        :
                                                                        :
                                    Plaintiff,                          :       Civil Action No. 3:17-CV-00719
                                                                        :
                        vs.                                             :
                                                                        :
GREATER RICHMOND TRANSIT                                                :
COMPANY,                                                                :
                                                                        :
                                    Defendant.                          :
                                                                        :
.. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. :

                STIPULATION FOR AWARD OF ATTORNEYS’ FEES AND COSTS

           Plaintiff White Coat Waste Project and Defendant Greater Richmond Transit Company

through their undersigned counsel stipulate as follows:

      1. White Coat Waste Project challenged the Greater Richmond Transit Company’s denial of

           a proposed advertisement. White Coat Waste prevailed in part. ECF Nos. 39 & 40. This

           Court ordered White Coat Waste Project to move for an award of its reasonable costs,

           expenses, and attorneys’ fees in accordance with 42 U.S.C. § 1988 by June 26, 2020. ECF

           No. 40.

      2. In the interest of resolving this matter without further litigation and the further

           accumulation of attorneys’ fees and costs, the parties have reached an agreement for an

           award of attorneys’ fees and costs. Greater Richmond Transit Company shall pay, and

           White Coat Waste Project has agreed to accept, the sum total of ninety thousand dollars

           ($90,000) in full settlement of the attorneys’ fees, costs, and expenses due to White Coat




                                                                            1
 Case 3:17-cv-00719-MHL Document 41 Filed 06/29/20 Page 2 of 4 PageID# 1045




      Waste Project pursuant to 42 U.S.C. § 1988 and the Court’s May 30, 2020 Memorandum

      Opinion and Order.

   3. Greater Richmond Transit Company intends to pursue an appeal of the Court’s May 30,

      2020 Memorandum Opinion and Order to the Fourth Circuit Court of Appeals. The parties

      agree, and otherwise stipulate, that Greater Richmond Transit Company’s obligation to

      tender the attorneys’ fees and costs award should be suspended until final disposition of

      appellate proceedings related to the merits. Post-judgment interest under 28 U.S.C. § 1961

      shall accrue from June 29, 2020 on any amount of attorneys’ fees and costs eventually held

      owing at a rate of 0.19% annually. Greater Richmond Transit Company’s obligation to pay

      this award is suspended until final disposition of the appeal, and is conditioned upon White

      Coat Waste remaining a prevailing party in light of those appellate proceedings.

   4. The parties request that no bond be required of Greater Richmond Transit Company with

      respect to this matter.

   5. White Coat Waste Project reserves the right to seek additional fees and costs associated

      with the appeal or any post-appeal proceedings.

   6. The parties request that the Court enter an order approving their Joint Stipulation. A

      proposed order to that effect is attached to this stipulation.


Date: June 29, 2020                          Respectfully submitted,

                                             _____/s/_______________
                                             Jeffrey E. Fogel, VSB #76345
                                             Attorney at Law
                                             913 E. Jefferson Street
                                             Charlottesville, VA 22902
                                             434-984-0300 (Tel)
                                             434-220-4852 (Fax)
                                             jeff.fogel@gmail.com




                                                 2
Case 3:17-cv-00719-MHL Document 41 Filed 06/29/20 Page 3 of 4 PageID# 1046




                                  Matthew Strugar
                                  pro hac vice
                                  Law Office of Matthew Strugar
                                  3435 Wilshire Blvd., Suite 2910
                                  Los Angeles, CA 90010
                                  323-696-2299
                                  matthew@matthewstrugar.com

                                  Attorneys for Plaintiff White Coat Waste Project

                                  _____/s/_______________
                                  Richard E. Hill, Jr. (VSB #44164)
                                  Assistant City Attorney
                                  Office of the City Attorney
                                  900 East Broad Street, Suite 400
                                  Richmond, VA 23219
                                  Telephone: (804) 646-7946
                                  Facsimile: (804) 646-5743
                                  Richard.E.Hill@richmondgov.com

                                  Counsel for Greater Richmond Transit Company




                                     3
 Case 3:17-cv-00719-MHL Document 41 Filed 06/29/20 Page 4 of 4 PageID# 1047




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 29th day of June 2020, I will electronically file the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to:

       Jeffrey E. Fogel
       913 E. Jefferson Street
       Charlottesville, VA 22902
       jeff.fogel@gmail.com

       Matthew Daniel Strugar
       Law Office of Matthew Strugar
       3435 Wilshire Blvd.
       Suite 2910
       Los Angeles, CA 90010
       matthew@matthewstrugar.com
       PRO HAC VICE


                                      ________/s/ _____________________
                                      Richard E. Hill, Jr., Esquire (VSB #44164)
                                      Senior Assistant City Attorney
                                      City Hall, Room 400
                                      900 East Broad Street
                                      Richmond, VA 23219
                                      Telephone: (804) 646-7946
                                      Facsimile: (804) 646-7939
                                      Email: Richard.E.Hill@richmondgov.com
                                      Counsel for Defendant GRTC




                                                 4
